 CROWN ZELLERBACH CORPORATION385Crown Zellerbach Corporation,Flexible PackagingDivisionandTeamsters Local Union No. 688, af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 14-CA-7517December 9, 1974DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDJENKINSOn June 17, 1974, Administrative Law Judge JohnM. Dyer issued the attached Decision in this proceed-ing.Thereafter, the General Counsel filed exceptionsand a supporting brief, and Respondent filed an an-swering brief to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint herein be, and it hereby is, dismissed.DECISIONinsubordination but that discharge was too harsh a remedyand ordered him reinstated with 2 months' backpay. A mo-tion to clarify the arbitrator's decision was filed by Respond-ent. Eventually Respondent and the Charging Party reachedagreement on the interpretation of the arbitrator's decisionand Freant was reinstated around February 3, 1974. Theparties agreed that Freant should receive the 2 months' back-pay plus additional backpay from around the time of thearbitrator's decision until his reinstatement.On April 9, 1974, the Acting Regional Directorissued acomplaint and notice of hearing in thismatter alleging inaddition to the jurisdictional and commerce allegations thatRespondent had violated Section 8(a)(1) and (3) of the Actby its discharge of Freant on March 27, and not reinstatinghim until February 4, 1974, and by not making him whole forhis lost wages during that period.Respondent's answer admitted the requisite jurisdictionaland commerce allegations but denied that it had violated theAct in any manner. The answer further set out that arbitra-tion proceedings had been held and that the decision andaward had been complied with and asked for the dismissal ofthe complaint.Trial of this matter was held in St. Louis, Missouri, on May8, 1974, and the parties were afforded full opportunity toappear, to examine and cross-examine witnesses, and to argueorally.Briefs from Respondent and General Counsel havebeen received and considered. At the trial of this matterRespondent renewed its motion to dismiss the case basedboth on the facts presented and on the basis that the arbitra-tion award with which it had complied met the tests ofSpiel-berg Manufacturing Company,112 NLRB 1080 (1955), fordeferral by the Board. I will grant Respondent's motion todismiss this case on the basis that the arbitration proceedingin this case does meet the Board'sSpielbergcriteria and sincethere has been compliance with the arbitrator's award thecomplaint and charge should be dismissed.On the entire record in this case, based on the evidencereceived, I make the following:STATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Teamsters Lo-cal Union No 688, affiliated with International Brotherhoodof Teamsters, Chauffeurs,Warehousemen, and Helpers ofAmerica, herein called Local 688, the Union or ChargingParty, filed a charge against Crown Zellerbach Corporation,Flexible Packaging Division, herein called Respondent or theCompany, on August 6, 1973,' alleging that the Respondenthad violated Section 8(a)(1) and (3) of the Act by its dis-charge of Milton Freant on March 27.On September 7, the Regional Director for Region 14 noti-fied Respondent and the Charging Party that he would deferproceeding on the instant charge since arbitration whichmight resolve the issues was actively being pursued in accord-ance with the grievance procedure in the contract between theCharging Party and Respondent.On November 28, the arbitrator issued a decision andaward, which in essence found that Freant had been guilty ofUnless otherwise stated, all dates herein refer to 1973FINDINGS OF FACTICOMMERCE FINDINGS ANDUNION STATUSRespondent is a Nevada corporation owning and operatinga facility in St. Louis, Missouri,where it has been at all timesmaterial herein engaged in the manufacturing and distribu-tion of flexible packaging material and related products. Re-spondent annually manufactures,sells, and distributes fromits St.Louis,Missouri, facility, products valued in excess of$50,000 which are shipped directly to points located outsideof Missouri.Respondent admits and I find that it is an Employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.Respondent admits and I find,that the Union herein is alabor organization within the meaning of Section2(5) of theAct.215 NLRB No. 34 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE ALLEGED UNFAIR LABOR PRACTICES AND THE ARBITRATIONDECISIONMilton Freant, prior to -his discharge and since his rein-statement,has been the chief shop steward for the ChargingParty at Respondent's plant. In his position he has a key toa designated glass-covered union bulletin board as providedby the contract between the parties. The contract states inarticle XIV, section 1, that the union bulletin board is to beused in the following manner:The Union shall have the right to post official Unionnotices or notices of social gatherings on the bulletinboard furnished by the Company.General Counsel's brief states that the contractlanguagecontains no prohibitions as to what could be posted, but thelanguageis plain that official notices or notices concerningsocial gatherings could be posted. I cannot accept the GeneralCounsel's claim that anything posted by Freant is an officialunion notice because he is a shop steward. The language mustbe constructed in itsgeneric sense.In addition to such notices as are provided by the contractterms, Freant occasionally posted other matters on the bulle-tin board. According to the testimony, Freant has been anoutspoken critic ofsomeof the positions taken by the Re-spondent during his years of employment, when acting as ashop steward, the chief shop stewardor asa member of theunion contractnegotiating team.He testified that on occa-sionshe has removeditemswhich were taped to the glassexterior of the bulletin board put there by others. AroundMarch 19, Freant posted an item which he had copied fromthe Teamsters' handbook regarding shop stewards.' Laterthat day, productionmanager,DeanBidwell, came toFreant's job area and asked him to take it down. Freantrefused. Bidwell said he would have someone openthe glassdoors and remove it. A short while later Bidwell asked forand received Freant's key to the bulletin board, removed theclipping and returned the key. Freant testified that Mr. Bid-well had also been perturbed concerning Freant's handling ofa grievance for another employee.On March 27, Freant clipped a five-line item abouta rulingfrom the Occupational Safety and Health Review Commis-sionconcerning the use of forklift trucks to lift employees andplaced it on the bulletin board.'Mr. Bidwell shortly the-reafter came to Freant and instructed him to remove it.Freant stated he saw nothing wrong with it and refused.Bidwell gave Freant a specific amount oftimewithin whichto remove it or be discharged. Freant did not remove the itemwithin the time alloted and was terminated.2The typedpostingwhich apparently had a last line added by Freant isThe following are workers needs1A feeling of security2A feeling of job growth3.A feelingof involvement4A feeling of importance5A feeling of freedom of expression6.A sense of dignity7A feeling of being appreciatedNever let management forget itThe problem here is-they have .3Respondent considered the item derogatory to its safety program sinceithad purchased a safety cage for employee use with forklift trucksA grievance was filed and the matter proceeded throughthe steps of the grievance procedure as provided by the con-tract. The partiesselected aneutral arbitrator who conducteda hearing, and issuedhis determinationas stated previously.At the trial of this matter, the parties and General Counselstipulated that in interpreting the arbitrator's decision, Re-spondent and the Charging Party agreed to reinstate Mr.Freant to his former position as provided in the arbitrator'saward, and in addition to the 2 months', backpay provided bythe arbitrator, Freant would be paid for the time between thearbitrator's award and the date of his reinstatement. Theparties agreed that this agreement had been fully carried out.At the trial in this matter, the Charging Party and theRespondent stipulated that the tests laid down bySpielbergwere fully met in this case. The Charging Party stated thatwhile it had hoped Freant would have received more from theabritrator than what he was actually allowed, it felt bound toaccept the award as binding,since it wasnot clearly repug-nant to the Act.The General Counsel stipulated that the first two tests ofSpielberghad been met by the arbitration, i.e., that the arbi-tration proceedings were fair and regular and that all partieshad agreed to be bound by the results.In regardto the thirdtest,General Counsel took the position that the award wasrepugnant to the purposes and policies of the Act, solely onthe basis that it did not provide for full backpay.As stated by the General Counsel, gross backpay for theperiod from March 27, 1973, until February 4, 1974, wouldhave amounted to $6,600. Mr. Freant received 2 months'gross backpay plus 2 months' net backpay for a total of$2,450 or approximately 40 percent of what the gross back-pay bill would have been General Counsel contends thatsince only 40 percent of the gross backpay bill was receivedas a remedy, it is clearly inadequate and as such,is repugnantto the policies and purposes of the Act.Analysisand ConclusionsInSpielberg Manufacturingthe Board said, "In summary,the proceedings appear to have been fair and regular, allparties had agreed to be bound, and the decision of the arbi-tration panel is not clearly repugnant to the purposes andpolicies of the Act. In these circumstances we believe that thedesirable objective of encouraging the voluntary settlement oflabor disputes will best be served by our recognition of thearbitrator's award."InCollyer Insulated Wire,192 NLRB 837 (1971), the prin-cipal opinion noted that the Supreme Court in its decision ofCarey v.Westinghouse Electric Corporation,375 U.S. 261,had quoted at length from the Board's decision inInterna-tional Harvester Co.,138 NLRB 923 (1962), where the Boardsaid: "The Act, as has repeatedly been stated, is primarilydesigned to promote industrial peace and stability by en-couraging the practice and procedure of collective bargain-ing. Experience has demonstrated that collective-bargainingagreements that provide for final and binding arbitration ofgrievance and disputes arising thereunder, `as a substitute forindustrial strife,' contribute significantly to the attainment ofthis statutory objective."The Board also noted that inTimken Roller BearingCompany,70 NLRB 500, it had deferred to an arbitrator's CROWN ZELLERBACH CORPORATIONdecision "- despite the fact that the Board would otherwisehave found that an unfair labor practice had been committed.The Board explained 'It would not comport with the soundexercise of our administrative discretion to permit the Unionto seek redress underthe Act after having initiated arbitrationproceedings which, at the Union's request, resulted in a deter-mination upon the merits."'Member Brown in his concurring opinion inSpielbergstated, "If the Board were to decide such a case on the merits,itwould permit the parties to ignore their agreement. Thiswould ill serve the statutory purpose of encouraging collec-tive bargaining, especially where that part of the agreementthe parties could ignore is itself an integral part of the bar-gaining process." He also stated, "If an employee could initi-ate and repudiate the acts of his duly designated representa-tive at his whim, the statutory objective of fostering voluntarysettlements by parties to collective- bargaining agreementscannot be attained. This was not intended by Congress andis contrary to the fundamental purposes of the Act."In his dissenting opinion inSpielberg,Member Fanningstated, "Even an unresolved minimal alleged unfair laborpractice, involving the interpretation of specific contractualprovisions,may not require the serious machinery of theBoard where the record indicates that the parties are in theprocess of resolving their dispute in a manner sufficient toeffectuate the policies of the Act. TheSpielbergline of cases,with some variation has been settled Board law for the past16 years."In the instant case, General Counsel's position seems to bea rather novel approach. The sole ground on which the arbi-trator's decision and award is claimed to be repugnant to thepurposes and policies of the Act, is that the award whichapproximates 40 percent gross (not net) backpay does notmeasure up to the Board's standards for awarding backpayto remedy discriminatory dischargesin itsunfair labor prac-tice cases. To follow General Counsel's theory would meanthat in each case where there was an arbitrator's award whichdid not provide for full backpay, the General Counsel shouldpursue the case, apparently determine what the gross back-pay would be, probably try to determine the amount of netbackpay since it would be substantially different from grossbackpay,and ineffect decide the backpayissue and use thatas a criterion to determine whether it adequately matched thearbitrator's award.Moreover, there is some flexibility inreaching the net backpay figure and there would be questionsof what standards would we have to look for and applyWould there be a determination that "X" percentage wasacceptable but that "Y" percentage was not? In short, if wefollow General Counsel's theory we would come to a math-ematical formula which would decide whether an award wasrepugnant to the Act's purposes and policies.Itwould seem that in determining to defer to the arbitra-tion proceedings and in deferring to an arbitrator's decisionand award, the Board had no such concept in mind as Gen-eral Counsel now proposes. The Board, by this line, would bein the business of mathematically evaluating arbitrator'sawards and in effect telling arbitrators that if there is someconcept of an unfair labor practice in the case, the arbitratormust bow to the Board's concept of backpay or it would notdefer to his decision This would also appear to put the Board387into the arbitration field in a backhandedmanner,an area inwhich it is statutorily prohibited.The Board stated inOhio Ferro- Alloys Corporation,209NLRB 577 (1974), that "Where an employee has attained hisjob through the use of a false statement in his application, itis not repugnant to the purposes and policies of the Act toorder less than reinstatement with backpay " Certainly inreaching his decision and issuing an award, an arbitrator mayconsider the relative merits of the positions of the partiesbefore him and may determine to give a complete award ora partial award, depending on how heassessesthe merits ofthe situation.In this case, the arbitrator found that Freant's actions weredeserving of some censure but not the punishment whichRespondent had visited upon him and determined thatFreant should be reinstated with a partial backpay remedy.This is the essence of arbitration. The Board has, as in theabove- cited case, agreed thatit isnot repugnant to its pur-poses and policies to award no backpay. The Board certainlywould not place itself in the position of stating that partialbackpay is repugnant to the purposes and policies of the Actwhen the sole issue is the amount of backpay. If the proceed-ingswere not fair and regular or if the award on its facecontained grievous error, the Board might wish to scrutinizethe matter, but that is not the situation here.General Counsel's brief argues that we mustassume andconcede that Freant was discharged in violation of Section8(a)(3) of the Act. Apparently he feels that the arbitratorshould have assumed this proposition as well and that if hehad, the arbitrator would have given a 100- percent backpayaward. I cannot determine that the arbitrator did not con-sider some of the aspects of Freant's union leadership andactivities but he decided that the defense of insubordinationwas the reason for the discharge. The General Counsel's caseto supportan 8(a)(3) violation is not overwhelming. I cannotsay on the basis of the record that the arbitrator's decision isclearly erroneous. And I will not say that since the awarddoes not accurately match the Board's backpay awards, thatthe arbitrator's decision and award is repugnant to the pur-poses and policies of the Act.Accordingly, I grant Respondent's motion to dismiss thecharge and complaint in this matter, on the basis that theaward of the arbitrator as interpreted by the parties herein,meets theSpielbergtest.Upon the basis of the foregoing findings and conclusions,I herebyissuethe following recommended:ORDER'The complaint and charge in this matter are hereby dis-missed on the basis that the arbitrator's award as interpretedby the parties to the arbitration, meets the Board's criteria asset forth inSpielberg.° In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes